Case 1:20-cv-01383-LTB Document 1-2 Filed 05/14/20 USDC Colorado Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-1383

LUCKY DAWGS BREWING COMPANY LIMITED, a Hong Kong limited company,

      Plaintiff,

v.

ZACHARY FRITZ,

      Defendant.


                    CORPORATE DISCLOSURE STATEMENT


      Plaintiff Lucky Dawgs Brewing Company Limited hereby states that it is a limited

company organized under the laws of Hong Kong (Chapter 622 of the Laws of Hong

Kong) and does not have a parent company.

      Dated May 14, 2020                        s/ Edward C. Hopkins Jr.
                                                Edward C. Hopkins Jr.
                                                s/ Alexandra Tracy-Ramirez
                                                Alexandra Tracy-Ramirez
                                                HopkinsWay PLLC
                                                7900 E. Union Ave., Ste. 1100
                                                Denver, CO 80237
                                                (720) 262-5545 tel (720) 262-5546 fax
                                                Email: ehopkins@hopkinsway.com
                                                Email: atracyramirez@hopkinsway.com
                                                Attorneys for Lucky Dawgs Brewing
                                                Company Limited



                                            1
